          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 1 of 30




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------ x
 TING QIU QIU,
 JIAN WEI DENG,
 YU BO SU,
 ZHAOBANG BAI, and
 SHAOHONG ZENG,
 on behalf of themselves and others similarly situated,
                                              Plaintiffs,             Case No. 18-cv-05448 (ER)

                              v.                                29 U.S.C. § 216(b) COLLECTIVE
                                                                ACTION & FED. R. CIV. P. 23
 SHANGHAI CUISINE, INC.                                         CLASS ACTION
         d/b/a Shanghai Cuisine Bar & Restaurant,
 R & M CENTURY, INC.                                                  AMENDED COMPLAINT
         d/b/a Shanghai Cuisine Bar & Restaurant,
 UNITED RESTAURANT GROUP, INC.
         d/b/a Shanghai Cuisine Bar & Restaurant,
 CHENWEN HO
         a/k/a Jonathan Ho,
 NA SUN,
 JIJIE HONG,
 WING JING LAU, and
 JOSEPHINE FENG,
                                              Defendants.
 ------------------------------------------------------------------ x

        Plaintiffs TING QIU QIU, JIAN WEI DENG, YU BO SU, ZHAOBANG BAI, and

SHAOHONG ZENG (hereinafter referred to as “Plaintiffs”), on behalf of themselves and others

similarly situated, by and through their attorney, Troy Law, PLLC, hereby bring this complaint

against Defendants SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, R &

M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant, UNITED RESTAURANT

GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant, CHENWEN HO a/k/a Jonathan Ho, NA

SUN, JIJIE HONG, WING JING LAU, and JOSEPHINE FENG (hereinafter referred to as

“Defendants”), and allege as follows:

                                         INTRODUCTION




TTroy                                           1 of 30                           Amended Complaint
             Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 2 of 30




        1.       This action is brought by the Plaintiffs on behalf of themselves as well as other

employees similarly situated, against the Defendants for alleged violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. and New York Labor Law (“NYLL”), N.Y. Lab.

L. §§ 190 et seq., 650 et seq., arising from Defendants’ various willful and unlawful employment

policies, patterns and practices.

        2.       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in pattern and practice of

failing to pay their employees, including Plaintiffs, minimum wage for each hour worked and

overtime compensation for all hours worked over forty (40) each workweek.

        3.       Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from the

Defendants: (1) unpaid minimum wage, including time shaved, (2) unpaid overtime wages, (3)

improperly withheld meal credit, (4) liquidated damages, (5) prejudgment and post-judgement

interest; and or (6) attorney’s fees and cost.

        4.       Plaintiffs further allege pursuant to NYLL § 650 et seq. and the New York

Department of Labor Hospitality Industry Wage Order (“Wage Order”), 12 N.Y.C.R.R. § 146, that

they are entitled to recover from the Defendants: (1) unpaid minimum wage compensation,

including time shaved, (2) unpaid overtime compensation, (3) improperly withheld meal credit, (4)

up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a Time of Hire

Notice detailing rates of pay and payday, (5) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a paystub that accurately and truthfully lists employee’s hours along

with the employee’s name, employer’s name, employer’s address and telephone number,

employee’s rate or rates of pay, any deductions made from employee’s wages, any allowances

claimed as part of the minimum wage, and the employee’s gross and net wages for each pay day,




TTroy                                            2 of 30                      Amended Complaint
             Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 3 of 30




(6) liquidated damages equal to the sum of unpaid minimum wage, unpaid “spread of hours”

premium, unpaid overtime in the amount of twenty five percent under NYLL § 190 et seq., § 650

et seq., and one hundred percent after April 9, 2011 under NY Wage Theft Prevention Act, (7) 9%

simple prejudgment interest provided by NYLL, (8) post-judgment interest, and (9) attorney’s fees

and costs.

                                      JURISDICTION AND VENUE

        5.       This Court has original federal question jurisdiction over this controversy under 29

U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the NYLL claims

pursuant to 28 U.S.C. § 1367(a).

        6.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                           PLAINTIFFS

        7.       From on or about June 01, 2016 to April 22, 2018 Plaintiff TING QIU QIU was

employed by Defendants to work as a Chef at Shanghai Cuisine Bar & Restaurant located at 89-

91 Bayard Street, New York, NY 10013.

        8.       From on or about April 26, 2014 to April 22, 2018 Plaintiff JIAN WEI DENG was

employed by Defendants to work as a Miscellaneous Worker at Shanghai Cuisine Bar &

Restaurant located at 89-91 Bayard Street, New York, NY 10013. During his employment at

Shanghai Cuisine Bar & Restaurant, JIAN WEI DENG was also directed by Defendant

CHENWEN HO a/k/a Jonathan Ho to work as a Miscellaneous Worker at another restaurant in

midtown Manhattan, owned by CHENWEN HO a/k/a Jonathan Ho.

        9.       From on or about December 10, 2016 to April 22, 2018 Plaintiff YU BO SU was

employed by Defendants to work as a Fry Wok at Shanghai Cuisine Bar & Restaurant located at


TTroy                                          3 of 30                         Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 4 of 30




89-91 Bayard Street, New York, NY 10013.

        10.    From on or about August 24, 2017 to April 22, 2018, ZHAOBANG BAI was

employed by Defendants to work as a waiter at Shanghai Cuisine Bar & Restaurant located at 89-

91 Bayard Street, New York, NY 10013.

        11.    SHAOHONG ZENG was employed by Defendants to work as a waiter at Shanghai

Cuisine Bar & Restaurant located at 89-91 Bayard Street, New York, NY 10013.

                                           DEFENDANTS

        Corporate Defendants

        12.    Defendant SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant

is a domestic business corporation organized under the laws of the State of New York with a

principal address at 89-91 Bayard Street, New York, NY 10013.

        13.    SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant is a

business engaged in interstate commerce that has gross sales in excess of five hundred thousand

dollars ($500,000) per year.

        14.    SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant purchased

and handled goods moved in interstate commerce.

        15.    Defendant R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant is a

domestic business corporation organized under the laws of the State of New York with a principal

address at 89-91 Bayard Street, New York, NY 10013.

        16.    R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant is a business

engaged in interstate commerce that has gross sales in excess of five hundred thousand dollars

($500,000) per year.

        17.    R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant purchased and

handled goods moved in interstate commerce.


TTroy                                       4 of 30                        Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 5 of 30




        18.   Defendant UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant is a domestic business corporation organized under the laws of the State of New York

with a principal address in Midtown Manhattan, exact address currently unknown.

        19.   UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

is a business engaged in interstate commerce that has gross sales in excess of five hundred

thousand dollars ($500,000) per year.

        20.   UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

purchased and handled goods moved in interstate commerce.

        Owner/Operator Defendants

        21.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest shareholders

and/or LLC members, are individually responsible for unpaid wages under the New York Business

Corporation Law and Limited Liability Company Law. NYBSC § 630(a), NYLLC § 609(c).

        22.   CHENWEN HO a/k/a Jonathan Ho, known as “Boss” to Plaintiffs, is the New York

Alcoholic Beverage Control principal for R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant, was an shareholder of R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant, and, having sold his shares in R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant to UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

in exchange for shares in UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant’s parent company United Restaurant Group International Inc., is a shareholder of

United Restaurant Group International Inc., and (1) had the power to hire and fire employees of,

(2) supervised and controlled employee work schedules or conditions of employment at, (3)

determined the rate and method of payment at, and (4) maintained employee records for Shanghai

Cuisine Bar & Restaurant.


TTroy                                       5 of 30                        Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 6 of 30




        23.    CHENWEN HO a/k/a Jonathan Ho acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R.

§ 791.2, N.Y. Lab. Law § 2 and the Wage Order, and is jointly and severally liable with

SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, R & M CENTURY, INC.

d/b/a Shanghai Cuisine Bar & Restaurant, and UNITED RESTAURANT GROUP, INC. d/b/a

Shanghai Cuisine Bar & Restaurant.

        24.    NA SUN, known as “Lady Boss” to Plaintiffs, was a shareholder of R & M

CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant, and, having sold her shares in R &

M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant to UNITED RESTAURANT

GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant in exchange for shares in UNITED

RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant’s parent company

United Restaurant Group International Inc., is a shareholder of United Restaurant Group

International Inc., (1) had the power to hire and fire employees of, (2) supervised and controlled

employee work schedules or conditions of employment at, (3) determined the rate and method of

payment at, and (4) maintained employee records for Shanghai Cuisine Bar & Restaurant.

        25.    NA SUN, acted intentionally and maliciously and is an employer pursuant to FLSA,

29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, N.Y. Lab. Law §

2 and the Wage Order, and is jointly and severally liable with SHANGHAI CUISINE, INC. d/b/a

Shanghai Cuisine Bar & Restaurant, R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant, and UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant.

        26.    JIJIE HONG was the Chief Executive Officer and a New York Alcoholic Beverage

Control principal for SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, and




TTroy                                        6 of 30                         Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 7 of 30




(1) had the power to hire and fire employees of, (2) supervised and controlled employee work

schedules or conditions of employment at, (3) determined the rate and method of payment at, and

(4) maintained employee records for Shanghai Cuisine Bar & Restaurant.

        27.   JIJIE HONG acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, N.Y. Lab.

Law § 2 and the Wage Order, and is jointly and severally liable with SHANGHAI CUISINE, INC.

d/b/a Shanghai Cuisine Bar & Restaurant, R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar

& Restaurant, and UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant.

        28.   WING JING LAU’s apartment was the Principal Executive Office for SHANGHAI

CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, and (1) had the power to hire and fire

employees of, (2) supervised and controlled employee work schedules or conditions of

employment at, (3) determined the rate and method of payment at, and (4) maintained employee

records for Shanghai Cuisine Bar & Restaurant.

        29.   WING JING LAU acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, N.Y.

Lab. Law § 2 and the Wage Order, and is jointly and severally liable with SHANGHAI CUISINE,

INC. d/b/a Shanghai Cuisine Bar & Restaurant, R & M CENTURY, INC. d/b/a Shanghai Cuisine

Bar & Restaurant, and UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant.

        30.   JOSEPHINE FENG was a New York Alcoholic Beverage Control principal for

SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, and (1) had the power to

hire and fire employees of, (2) supervised and controlled employee work schedules or conditions




TTroy                                       7 of 30                       Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 8 of 30




of employment at, (3) determined the rate and method of payment at, and (4) maintained employee

records for Shanghai Cuisine Bar & Restaurant.

        31.     JOSEPHINE FENG acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

N.Y. Lab. Law § 2 and the Wage Order, and is jointly and severally liable with SHANGHAI

CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant, R & M CENTURY, INC. d/b/a

Shanghai Cuisine Bar & Restaurant, and UNITED RESTAURANT GROUP, INC. d/b/a Shanghai

Cuisine Bar & Restaurant.

                                     STATEMENT OF FACTS

        32.     Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

        33.     Pursuant to 12 N.Y.C.R.R. § 146-2.2 and 29 USC § 203(m), an employer cannot

take credit towards the basic minimum wage if a service employee or food service worker has not

received notification of the tip credit.

        34.     At all relevant times, Defendants knowingly and willfully failed to pay Plaintiffs

and similarly situated employees at least the New York minimum wage for each hour worked.

        35.     At all relevant times, Defendants knowingly and willfully failed to pay Plaintiffs

their lawful overtime compensation of one and one-half times (1.5x) their regular rate of pay for

all hours worked over forty (40) in a given workweek.

        36.     While employed by Defendants, Plaintiffs were not exempt under federal and state

laws requiring employers to pay employees overtime.

        37.     Defendants failed to keep full and accurate records of Plaintiffs’ hours and wages.

        38.     Upon information and belief, Defendants failed to keep full and accurate records in

order to mitigate liability for their wage violations. Defendants never furnished any notice of their


TTroy                                          8 of 30                         Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 9 of 30




use of tip credit.

        39.     At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiffs and similarly situated employees with wage notices at time of hire reflecting true rates

of pay and payday, as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        40.     Defendants knew that the nonpayment of overtime pay and New York’s “spread of

hours” premium for every day in which Plaintiffs worked over ten (10) hours would financially

injure Plaintiffs and similarly situated employees and violate state and federal laws.

        41.     Defendants did not post the required New York State Department of Labor posters

regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

    SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant and R & M
CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant Were Joint Employers

        42.     SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant and R &

M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant operated Shanghai Cuisine Bar &

Restaurant at 89-91 Bayard Street, New York, NY 10013 concurrently from on or about August

29, 2014 through April 6, 2018.

        43.     SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant and R &

M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant shared managers at Shanghai

Cuisine Bar & Restaurant at 89-91 Bayard Street, New York, NY 10013, including CHENWEN

HO a/k/a Jonathan Ho.

        44.     The division of responsibilities for employees at Shanghai Cuisine Bar &

Restaurant between SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar & Restaurant and



TTroy                                         9 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 10 of 30




R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant was practically

indistinguishable.

        45.    Employees at Shanghai Cuisine Bar & Restaurant used the same premises and

equipment for their work.

        46.    Employees at Shanghai Cuisine Bar & Restaurant, including the Plaintiffs, worked

for Shanghai Cuisine Bar & Restaurant on a full-time basis, with the exception that from time to

time CHENWEN HO a/k/a Jonathan Ho would direct JIAN WEI DENG to perform work at

another restaurant he owned.

      UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant
Was a Successor to R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant

        47.    UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

purchased the shares of R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant from

CHENWEN HO a/k/a Jonathan Ho and NA SUN on April 6, 2018, shortly before this lawsuit

began, and before the employments of TING QIU QIU, JIAN WEI DENG, YU BO SU,

ZHAOBANG BAI, and SHAOHONG ZENG ended.

        48.    Following its purchase of R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant’s shares, UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar &

Restaurant continued to operate Shanghai Cuisine Bar & Restaurant under that name, at the same

location, with the same menu, branding, and décor.

        49.    UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

operated Shanghai Cuisine Bar & Restaurant using substantially the same equipment as R & M

CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant, substantially the same employees in

substantially the same jobs as R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar & Restaurant,

and substantially the same managers as R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &



TTroy                                      10 of 30                        Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 11 of 30




Restaurant including CHENWEN HO a/k/a Jonathan Ho.

        50.      UNITED RESTAURANT GROUP, INC. d/b/a Shanghai Cuisine Bar & Restaurant

continued to follow the same pay practices with respect to TING QIU QIU, JIAN WEI DENG,

YU BO SU, ZHAOBANG BAI, and SHAOHONG ZENG, and upon information and belief other

employees similarly situated, as had R & M CENTURY, INC. d/b/a Shanghai Cuisine Bar &

Restaurant.

        Plaintiff TING QIU QIU

        51.      From on or about June 01, 2016 to April 22, 2018, Plaintiff TING QIU QIU was

employed by Defendants to work as a Chef at 89-91 Bayard Street, New York, NY 10013.

        52.      From on or about June 01, 2016 to April 22, 2018, Plaintiff TING QIU QIU’s

regular work schedule ran from from 11:00 to 22:00 or from 11:30 to 22:30 for eleven (11) hours

a day, for six (6) days with Wednesdays off and sixty six (66) hours a week for a total of 66.00

hours each week.

        53.      At all relevant times, Plaintiff TING QIU QIU did not have a fixed time for lunch

or for dinner.

        54.      In fact, Plaintiff TING QIU QIU had five (5) to ten (10) minutes to eat and even

then he was on call, meaning that if customer’s order came, his break stopped and he had to cook.

        55.      From on or about June 01, 2016 to December 31, 2017, Plaintiff TING QIU QIU

was paid a flat compensation at a rate of two thousand eight hundred dollars ($2800.00) per month.

        56.      From on or about January 01, 2018 to April 22, 2018 , Plaintiff TING QIU QIU

was paid a flat compensation at a rate of zero dollars ($3000.00).

        57. At all relevant times, Plaintiff TING QIU QIU was not paid overtime pay for overtime

work.

        58.      At all relevant times, Plaintiff TING QIU QIU was never informed of his hourly


TTroy                                         11 of 30                       Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 12 of 30




pay rate or any tip deductions toward the minimum wage.

        59.      At all relevant times, Plaintiff TING QIU QIU’s non-tipped work exceeds two (2)

hours or twenty percent (20%) of Plaintiff’s workday.

        60.      Throughout his employment, Plaintiff TING QIU QIU was not given a statement

with his weekly payment reflecting employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

        61.      Throughout his employment, Plaintiff TING QIU QIU was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

workweek.

        62.      Throughout his employment, Plaintiff TING QIU QIU was not compensated for

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

promised rate.

        Plaintiff JIAN WEI DENG

        63.      From on or about April 26, 2014 to April 22, 2018, Plaintiff JIAN WEI DENG was

employed by Defendants to work as a Miscellaneous Worker at 89-91 Bayard Street, New York,

NY 10013.

        64.      From on or about April 26, 2014 to April 22, 2018, Plaintiff JIAN WEI DENG’s

regular work schedule ran from from 11:00 to 22:00 for eleven (11) hours a day, for six (6) days

with Fridays off and sixty six (66) hours a week for a total of 66.00 hours each week.

        65.      At all relevant times, Plaintiff JIAN WEI DENG did not have a fixed time for lunch

or for dinner.

        66.      In fact, Plaintiff JIAN WEI DENG had five (5) to ten (10) minutes to eat and even


TTroy                                         12 of 30                        Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 13 of 30




then he was on call, meaning that if customer’s order came, his break stopped and he had to cook.

        67.      From on or about April 26, 2014 to June 25, 2016, Plaintiff JIAN WEI DENG was

paid a flat compensation at a rate of one thousand eight hundred dollars ($1800.00) per month.

        68.      From on or about June 26, 2016 to April 22, 2018 , Plaintiff JIAN WEI DENG was

paid a flat compensation at a rate of zero dollars ($2200.00).

        69.      At all relevant times, Plaintiff JIAN WEI DENG was not paid overtime pay for

overtime work.

        70.      At all relevant times, Plaintiff JIAN WEI DENG was never informed of his hourly

pay rate or any tip deductions toward the minimum wage.

        71.      At all relevant times, Plaintiff JIAN WEI DENG’s non-tipped work exceeds two

(2) hours or twenty percent (20%) of Plaintiff’s workday.

        72.      Throughout his employment, Plaintiff JIAN WEI DENG was not given a statement

with his weekly payment reflecting employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

        73.      Throughout his employment, Plaintiff JIAN WEI DENG was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

workweek.

        74.      Throughout his employment, Plaintiff JIAN WEI DENG was not compensated for

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

promised rate.

        Plaintiff YU BO SU

        75.      From on or about December 10, 2016 to April 22, 2018, Plaintiff YU BO SU was


TTroy                                        13 of 30                       Amended Complaint
           Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 14 of 30




employed by Defendants to work as a Fry Wok at 89-91 Bayard Street, New York, NY 10013.

          76.   From on or about December 10, 2016 to April 22, 2018, Plaintiff YU BO SU’s

regular work schedule ran from from 11:00 to 22:00 for eleven (11) hours a day, for six (6) days

with Thursdays off and sixty six (66) hours a week for a total of 66.00 hours each week.

          77.   At all relevant times, Plaintiff YU BO SU did not have a fixed time for lunch or for

dinner.

          78.   In fact, Plaintiff YU BO SU had five (5) to ten (10) minutes to eat and even then he

was on call, meaning that if customer’s order came, his break stopped and he had to cook.

          79.   From on or about December 10, 2016 to December 31, 2017, Plaintiff YU BO SU

was paid a flat compensation at a rate of two thousand eight hundred dollars ($2800.00) per month.

          80.   From on or about January 01, 2018 to April 22, 2018 , Plaintiff YU BO SU was

paid a flat compensation at a rate of zero dollars ($3000.00).

          81. At all relevant times, Plaintiff YU BO SU was not paid overtime pay for overtime

work.

          82.   At all relevant times, Plaintiff YU BO SU was never informed of his hourly pay

rate or any tip deductions toward the minimum wage.

          83.   Throughout his employment, Plaintiff YU BO SU was not given a statement with

his weekly payment reflecting employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

          84.   Throughout his employment, Plaintiff YU BO SU was not compensated at least at

one-and-one-half his promised hourly wage for all hours worked above forty (40) in each




TTroy                                         14 of 30                        Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 15 of 30




workweek.

        85.      Throughout his employment, Plaintiff YU BO SU was not compensated for New

York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his promised

rate.

        Plaintiff ZHAOBANG BAI

        86.      From on or about August 24, 2017 to April 22, 2018, Plaintiff ZHAOBANG BAI

was employed by Defendants to work as a waiter at 89-91 Bayard Street, New York, NY 10013.

        87.      From on or about August 24, 2017 to April 22, 2018, Plaintiff ZHAOBANG BAI’s

regular work schedule ran from for early shifts from 11:00 to 22:00 for eleven (11) hours and for

late shifts from 12:00 to 22:30 for ten and a half (10.5) hours a day, with no break, for around half

the time for four (4) days, and half of the time for five (5) days, and some of the time for six (6)

days for an average of forty eight and a half (48.5) each week.

        88.      At all relevant times, Plaintiff ZHAOBANG BAI did not have a fixed time for lunch

or for dinner.

        89.      In fact, Plaintiff ZHAOBANG BAI had thirty (30) minutes to eat, around 14:30 and

again around 20:00, and even then he was on call, meaning that if customer’s order came, his break

stopped and he had to serve.

        90.      From on or about August 24, 2017 to April 22, 2018, Plaintiff ZHAOBANG BAI

was paid a flat compensation at a rate of five dollars ($5.00) per hour worked, including hours in

which he worked in excess of forty (40) in a workweek.

        91.      At all relevant times, Plaintiff ZHAOBANG BAI was not paid overtime pay for

overtime work.

        92.      At all relevant times, Plaintiff ZHAOBANG BAI was never informed of his hourly

pay rate or any tip deductions toward the minimum wage.


TTroy                                         15 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 16 of 30




        93.      Further, at all relevant times, Plaintiff ZHAOBANG BAI had to clean the restroom,

the floor, and the restaurant glass.

        94.      Moreover, Defendants illegally deducted two dollars and fifty cents ($2.50) from

each meal taken, despite not having given Plaintiff notice, from his wages.

        95.      Throughout his employment, Plaintiff ZHAOBANG BAI was not given a statement

with his weekly payment reflecting employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s wages,

any allowances claimed as part of the minimum wage, and the employee’s gross and net wages for

each pay day in Chinese, Plaintiff’s native language.

        96.      Throughout his employment, Plaintiff ZHAOBANG BAI was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in each

workweek.

        97.      Throughout his employment, Plaintiff ZHAOBANG BAI was not compensated for

New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

promised rate.

        Plaintiff SHAOHONG ZENG

        98.      From on or about June 15, 2017 to April 22, 2018, Plaintiff SHAOHONG ZENG

was employed by Defendants to work as a waiter at 89-91 Bayard Street, New York, NY 10013.

        99.      From on or about June 15, 2017 to April 22, 2018, Plaintiff SHAOHONG ZENG’s

regular work schedule ran from for early shifts from 11:00 to 22:00 for eleven (11) hours and for

late shifts from 12:00 to 22:30 for ten and a half (10.5) hours a day, with no break for a total of

1000.00 hours each week.

        100.     At all relevant times, Plaintiff SHAOHONG ZENG did not have a fixed time for

lunch or for dinner.


TTroy                                         16 of 30                        Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 17 of 30




        101.   In fact, Plaintiff SHAOHONG ZENG had thirty (30) minutes to eat, around 14:30

and again around 20:00, and even then he was on call, meaning that if customer’s order came, his

break stopped and he had to serve.

        102.   From on or about June 15, 2017 to April 22, 2018, Plaintiff SHAOHONG ZENG

was paid a flat compensation at a rate of five dollars ($5.00) per hour, including hours in which he

worked in excess of forty (40) in a workweek.

        103.   At all relevant times, Plaintiff SHAOHONG ZENG was not paid overtime pay for

overtime work.

        104.   At all relevant times, Plaintiff SHAOHONG ZENG was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.

        105.   Further, at all relevant times, Plaintiff SHAOHONG ZENG had to clean the

restroom, the floor, and the restaurant glass.

        106.   Moreover, Defendants illegally deducted two dollars and fifty cents ($2.50) from

each meal taken, despite not having given Plaintiff notice, from his wages.

        107.   At all relevant times, Plaintiff SHAOHONG ZENG’s non-tipped work exceeds two

(2) hours or twenty percent (20%) of Plaintiff’s workday.

        108.   Throughout his employment, Plaintiff SHAOHONG ZENG was not given a

statement with his weekly payment reflecting employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day in Chinese, Plaintiff’s native language.

        109.   Throughout his employment, Plaintiff SHAOHONG ZENG was not compensated

at least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in




TTroy                                            17 of 30                     Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 18 of 30




each workweek.

        110.     Throughout his employment, Plaintiff SHAOHONG ZENG was not compensated

for New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at his

promised rate.

                            COLLECTIVE ACTION ALLEGATIONS

        111.     Plaintiffs bring this action individually and as class representative individually and

on behalf of all other and former non-exempt employees who have been or were employed by the

Defendants for up to the last three (3) years, through entry of judgment in this case (the “Collective

Action Period”) and whom were not compensated at their promised hourly rate for all hours

worked and at one and one half times their promised work for all hours worked in excess of forty

(40) hours per week, and/or who have had meal credit illegally deducted from their pay (the

“Collective Action Members”).

                                CLASS ACTION ALLEGATIONS

        112.     Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil Procedure

(“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants on or

after the date that is six years before the filing of the Complaint in this case as defined herein (the

“Class Period”).

        113.     All said persons, including Plaintiffs, are referred to herein as the “Class.”

        114.     The Class members are readily ascertainable. The number and identity of the Class

members are determinable from the records of Defendants. The hours assigned and worked, the

positions held, and the rate of pay for each Class Member is also determinable from Defendants’

records. For purpose of notice and other purposes related to this action, their names and addresses

are readily available from Defendants. Notice can be provided by means permissible under said

Fed. R. Civ. P. 23.


TTroy                                           18 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 19 of 30




        Numerosity

        115.   The proposed Class is so numerous that joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, and the facts on which the calculation of the number

is presently within the sole control of the Defendants, upon information and belief, there are

more than forty (40) members of the class.

        Commonality

        116.   There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a.      Whether Defendant employed Plaintiffs and the Class within the meaning

        of the New York law;

               b.      Whether Plaintiffs and Class members are promised and not paid at their

        promised hourly wage;

               c.      Whether Plaintiffs and Class members are entitled to and paid overtime at

        their promised hourly wage under the New York Labor Law;

               d.      Whether Defendants maintained a policy, pattern and/or practice of failing

        to pay Plaintiffs and the Rule 23 Class spread-of-hours pay as required by the NYLL;

               e.      Whether Defendants maintained a policy, pattern and/or practice of failing

        to provide requisite statutory meal periods;

               f.      Whether Defendants illegally deducted meal credit from Plaintiffs’ pay;

               g.      Whether Defendants provided a Time of Hire Notice detailing rates of pay

        and payday at the start of Plaintiffs and the Rule 23 Class’s start of employment and/or

        timely thereafter;

               h.      Whether Defendants provided paystubs detailing the rates of pay and


TTroy                                         19 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 20 of 30




        credits taken towards the minimum wage to Plaintiffs and the Rule 23 class on each

        payday; and

               i.     At what common rate, or rates subject to common method of calculation

        was and is Defendants required to pay the Class members for their work.

        Typicality

        117.   Plaintiffs' claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices

of Defendants, as alleged herein, of failing to pay minimum wage or overtime compensation.

Defendants’ corporate-wide policies and practices affected all Class members similarly, and

Defendants benefitted from the same type of unfair and/or wrongful acts as to each Class member.

Plaintiffs and other Class members sustained similar losses, injuries and damages arising from the

same unlawful policies, practices and procedures.

        Adequacy

        118.   Plaintiffs are able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        119.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently and


TTroy                                        20 of 30                        Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 21 of 30




without the unnecessary duplication of efforts and expenses that numerous individual actions

engender. Because the losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. Further, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims would result

in a great expenditure of Court and public resources; however, treating the claims as a class action

would result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of Class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

        120.   Upon information and belief, Defendants and other employers throughout the state

violate the New York Labor Law. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because doing

so can harm their employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity which

allows for the vindication of their rights while eliminating or reducing these risks.

                                   STATEMENT OF CLAIMS


                 [Violations of the Fair Labor Standards Act—Unpaid Wage
                 Brought on behalf of the Plaintiffs and the FLSA Collective]

        121.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though


TTroy                                         21 of 30                          Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 22 of 30




fully set forth herein.

        122.     At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiffs in full, and the similarly situated collective action members, for some or all of the hours

they worked.

        123.     The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

        124.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.


               [Violation of New York Labor Law—Failure to Pay Minimum Wage
                        Brought on behalf of Plaintiffs and Rule 23 Class]

        125.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        126.     At all relevant times, Plaintiffs are employed by Defendants within the meaning

of New York Labor Law §§ 2 and 651.

        127.     At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

        128.     Defendants knowingly and willfully violated Plaintiff’s and similarly situated Class

Members’ rights by failing to pay him minimum wages in the lawful amount for hours worked.

        129.     An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty five percent (25%) of the

shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%) after April


TTroy                                          22 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 23 of 30




9, 2011 under NY Wage Theft Prevention Act, and interest.


            [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiffs and the FLSA Collective]

        130.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        131.    The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he is employed, or one and one-half times the minimum wage,

whichever is greater. 29 U.S.C. § 207(a).

        132.    The FLSA provides that any employer who violates the provisions of 29 U.S.C. §

207 shall be liable to the employees affected in the amount of their unpaid overtime compensation,

an d i n an a ddi t i o na l eq ual a m o unt a s l i qui da t ed d am a ge s . 29 US C § 216 (b ).

        133.    Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime pay

violated the FLSA.

        134.    At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiffs and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek, which

violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§

207(a)(1) and 215(a).

        135.    The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. § 516.4.

        136.    Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and FLSA


TTroy                                         23 of 30                        Amended Complaint
          Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 24 of 30




Collectives’ labor.

        137.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when they

knew or should have known such was due and that failing to do so would financially injure

Plaintiffs and Collective Action members.


                 [Violation of New York Labor Law—Failure to Pay Overtime
                       Brought on behalf of Plaintiffs and Rule 23 Class]

        138.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        139.    An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty-five percent (25%) before

April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft Prevention Act,

and interest.

        140.    At all relevant times, Defendants had a policy and practice of refusing to pay the

overtime compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs and

the class are entitled to.

        141.    Defendant’ failure to pay Plaintiffs their overtime pay violated the NYLL.

        142.    Defendants’ failure to pay Plaintiffs was not in good faith.


                    [Violation of New York Labor Law—Spread of Time Pay
                       Brought on behalf of Plaintiffs and Rule 23 Class]

        143.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        144.    The NYLL requires employers to pay an extra hour’s pay for every day that an


TTroy                                         24 of 30                         Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 25 of 30




employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§ 650,

et seq., and New York State Department of Labor regulations § 146-1.6.

        145.    Defendants’ failure to pay Plaintiffs spread-of-hours pay was not in good faith.


           [Violation of 29 U.S.C. § 203(m), 29 CFR §531.3—Meal Credit Violation
                   Brought on behalf of Plaintiffs and the FLSA Collective]

        146.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        147.    29 U.S.C. § 203(m) defines “wages paid” to an employee to include the reasonable

cost of board, lodging or other facilities.

        148.    29 CFR § 531.3(a) has determined that “reasonable cost” as used in section 3(m)

of the FLSA, means not more than the actual cost to the employer.

        149.    Thus, 29 CFR §531.3 et seq. allows for employers to legally deduct the fair value

or reasonable cost of meal furnished to employees, so long as it does not include a profit to the

employer or to any affiliated person.

        150.    Defendants did not keep records of actual costs of the meals provided.

        151.    Defendants’ automatic meal deductions on employee paychecks, regardless of

whether Plaintiff and the FLSA Collective takes the bread and beverage provided, underscores that

Defendants’ meal policy is made primarily for the Defendants’ benefit.

        152.    Defendants’ use of meal credit toward Plaintiffs and the Collective Members was

ingenuous and not in good faith.


                         [Violation of NYCRR—Meal Credit Violation
                      Brought on behalf of Plaintiffs and the Rule 23 Class]

        153.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.


TTroy                                         25 of 30                        Amended Complaint
           Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 26 of 30




          154.   The NYCRR provides for employers to legally deduct $2.50 per meal for all

workers on and after January 1, 2011, provided that it is furnished by the employer to the employee.

NYCRR §146-1.9.

          155.   The NYCRR provides that a meal shall provide adequate portions of at least one

type of food from all four of the following groups: (1) fruits or vegetables; (2) grains or potatoes;

(3) eggs, meat, fish, poultry, dairy, or legumes; and (4) tea, coffee, milk, or juice. See NYCRR

§146.37.

          156.   The Defendants only offered coffee and bread as a meal to their employees, which

is not a meal as defined in the NYCRR.

          157.   Defendants intentionally failed to provide to employees the meals that they claimed

credit for towards the employees’ wage, in clear violation of NYCRR.

          158.   Furthermore, Plaintiffs and other similarly situated employees did not necessarily

take the meal, and Defendants did not record actual cost accrued for providing the meal.

          159.   Defendants’ use of meal credit toward Plaintiffs and Rule 23 Class was illegal,

willful, and not in good faith.


        [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                        Brought on behalf of Plaintiffs and Rule 23 Class]

          160.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

          161.   The NYLL and supporting regulations require employers to provide written notice

of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer; the name of the

employer; any “doing business as” names used by the employer; the physical address of


TTroy                                         26 of 30                          Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 27 of 30




employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer. NYLL §195-1(a).

        162.   Defendants intentionally failed to provide notice to employees in violation of New

York Labor Law § 195, which requires all employers to provide written notice in the employee’s

primary language about the terms and conditions of employment related to rate of pay, regular pay

cycle and rate of overtime on their or her first day of employment.

        163.   Defendants not only did not provide notice to each employee at Time of Hire, but

failed to provide notice to Plaintiffs even after the fact.

        164.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

Labor Law. N.Y. Lab. Law §198(1-b).


          [Violation of New York Labor Law—Failure to Provide Wage Statements
                      Brought on behalf of Plaintiffs and Rule 23 Class]

        165.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        166.   The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

        167.   Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on or

after each Plaintiffs’ payday.

        168.   Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled to

recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

$5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law.


TTroy                                          27 of 30                     Amended Complaint
         Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 28 of 30




N.Y. Lab. Law §198(1-d).

                                DEMAND FOR TRIAL BY JURY

        169.    Plaintiffs demand a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully request that this Court enter a judgment

providing the following relief:

        a)      Authorizing Plaintiffs at the earliest possible time to give notice of this collective

action, or that the Court issue such notice, to all persons who are presently, or have up through the

extent allowable under the statute of limitations and including the date of issuance of court-

supervised notice, been employed by Defendants as non-exempt employees. Such notice shall

inform them that the civil notice has been filed, of the nature of the action, of his right to join this

lawsuit if they believe they were denied premium overtime wages;

        b)      Certification of this case as a collective action pursuant to FLSA;

        c)      Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

of the FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

assert timely FLSA claims and state claims in this action by filing individual Consent to Sue forms

pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to represent the

Collective Action Members;

        d)      A declaratory judgment that the practices complained of herein are unlawful under

FLSA and New York Labor Law;




TTroy                                          28 of 30                          Amended Complaint
             Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 29 of 30




        e)       An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by law,

from engaging in each of unlawful practices and policies set forth herein;

        f)       An award of unpaid minimum wage and overtime wages due under FLSA and New

York Labor Law due Plaintiffs and the Collective Action members plus compensatory and

liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and one

hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

        g)       An award of liquidated and/or punitive damages as a result of Defendants’ knowing

and willful failure to pay wages at least the hourly minimum wage, overtime compensation

pursuant to 29 U.S.C. §216;

        h)       Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide

a Time of Hire Notice detailing rates of pay and payday;

        i)       Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide

a paystub that lists employee’s name, employer’s name, employer’s address and telephone number,

employee’s rate or rates of pay, any deductions made from employee’s wages, any allowances

claimed as part of the minimum wage, and the employee’s gross and net wages for each pay day;

        j)       An award of liquidated and/or punitive damages as a result of Defendants’ willful

failure to overtime compensation, and “spread of hours” premium pursuant to New York Labor

Law;

        k)       An award of costs and expenses of this action together with reasonable attorneys’

and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;




TTroy                                          29 of 30                         Amended Complaint
             Case 1:18-cv-05448-ER Document 84 Filed 06/11/20 Page 30 of 30




        l)       An award of lost wages and liquidated damages equal to lost wages as a result of

Plaintiffs’ unlawful termination, compensatory damages, 9% simple prejudgment interest

provided by NYLL, post-judgment interest, and attorney fees and costs;

        m)       The cost and disbursements of this action;

        n)       An award of prejudgment and post-judgment fees;

        o)       Providing that if any amounts remain unpaid upon the expiration of ninety days

following the issuance of judgment, or ninety days after expiration of the time to appeal and no

appeal is then pending, whichever is later, the total amount of judgment shall automatically

increase by fifteen percent, as required by NYLL §198(4); and

        p)       Such other and further legal and equitable relief as this Court deems necessary, just,

and proper.

Dated: Flushing, New York
       June 4, 2020

                                                    TROY LAW, PLLC

                                                    Attorneys for the Plaintiffs, proposed FLSA
                                                    Collective, and potential Rule 23 Class



                                                     /s/ John Troy
                                                    John Troy (JT0481)




TTroy                                          30 of 30                          Amended Complaint
